Title: John Adams to Abigail Adams, 3 December 1778
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passy Decr. 3 1778

Your two Letters of the 29th of Sept. and 10th of Oct. gave me more Concern than I can express. I will not say a Fit of the Spleen. But last night I got a Letter from Mr. Vernon, in which he acquaints me with the Arrival of the Boston, at Portsmouth. There were Letters from me on Board of the Boston, Providence or Ranger, and there was all the Things mentioned in the Memorandum, you gave me, this News has given me great Pleasure. I have sent other Things, on Board other Vessells since, with more Letters, which are all taken by the Ennemy, and among others all Mr. Cranchs Watch Materials.
You must not expect to hear from me so often as you used: it is impossible. It is impossible for me to write so often. I have so much to do here, and so much Ceremony to submit to, and so much Company to see, so many Visits to make and receive, that, altho I avoid as many of them as I possibly can with Decency and some People think, more, it is impossible for me to write to you so often as my Inclination would lead me.
I have been informed that Congress, on the 14 of September took up foreign Affairs and determined to have but one Minister, in France. By a Letter from Mr. Lovel we learn that Congress had foreign Affairs on the 12 of October, still under Consideration, but gives no Hint of what is done or intended. This keeps me in a State of Uncertainty that is very disagreable. I have applied every Moment of my Time when Awake, and not necessarily engaged otherwise in learning the Language, and the Laws, the Manners and Usages of this Nation, an occupation indisspensable in my situation. In order to avoid Expence, as much as possible, I have kept no Clerk altho every other Gentleman has constantly had two. In order to save Expences, and that I might be under the less Temptation to spend my Time unusefully, I have kept no Carriage, altho every other Gentleman has kept one Constantly and some Gentlemen two, and I am told I am the first public Minister that ever lived without a Carriage. By All these Causes together added to another Motive, viz. a Fear of Trusting our Books and Papers without a Keeper I have been almost constantly at home. Here are a Thousand Things to do, and no Body else to do them. The extensive Correspondence We have with Congress, with the Court, with our Frigates, our Agents, and with Prisoners, and a thousand others, employs a vast deal of my Time in Writing. You must therefore excuse me, if I dont write so often as I would. Yet I have written very often, but my Letters have miscarried.
By your Letter, and another, I suspect that Parties are forming among you. I expect also, by some Letters I have seen from the Weathersfield Family, that a certain fine Gentleman will join another fine Gentleman, and these some other fine Gentlemen, to obtain some Arrangement that shall dishonnour me. And by Hints that are given out here, I should not wonder if I should be recalled, or sent to Vienna which would be worse.
I am extreamly unhappy to see such Symptoms of Selfishness, Vanity and Ambition as manifest themselves in various Quarters, but I will neither indulge these Passions myself, nor be made the Instrument of them in others. Observing as I have a long Time the Characters of several Persons, I have long foreseen, that Parties must arise and this foresight has been the most forcible Motive with me to refuse a certain elevated Office. Because I knew, that my public Conduct, to which I was necessitated by the clearest Dictates of my Judgment, in the various intricate and hazardous Contingences of our Affairs, had exposed me to the Angry Passions of some Gentlemen of Consequence, who, altho obliged to cooperate with me, had often differed from me in Opinion. These I knew would render me, unhappy if not useless, in some situations, which determined me, to preserve my Independ­ence, at the Expence of my Ambition, a Resolution in which I rejoice and ever shall rejoice.
The Conflicts of these Passions, I expect, will very soon relieve me from the Duties of this station, and enable me to return to my Family and my Garden, the Ultimate Object of all my Hopes, Wishes and Expectations, for myself. And happy indeed shall I be if by the favour of Heaven I can escape the danger of the Seas and of Ennemies, and return to the charming Office of Precepter to my Children.
